Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon,J.), rendered July 21, 1983, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the sentencing court did not err in adjudicating him a second felony offender based upon his 1971 felony conviction (see, People v Pendergrass, 115 AD2d 497; People v Mangiapane, 87 AD2d 851). Moreover, the court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty plea since the plea minutes demonstrate that the defendant’s claims of coercion and/or misunderstanding were baseless and conclusory (see, People v Kafka, 128 AD2d 895, lv denied 69 NY2d 951; People v Colon, 114 AD2d 967, lv denied 67 NY2d 650). Mollen, P. J., Lawrence, Fiber, Sullivan and Balletta, JJ., concur.